Citation Nr: 1511989	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and their friend


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to March 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD.  The rating decision assigned a 50 percent evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a February 2013 hearing before the undersigned Veterans Law Judge, the Veteran stated that he continued to receive regular VA treatment for PTSD in Las Vegas.  

A review of the Veteran's VA claims file and eFolders reveals that the most recent VA medical record is dated January 24, 2012.  Thus, it appears that there exist records of relevant VA treatment that have not been associated with the record before the Board.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing, the Veteran stated that he was prescribed 250 mg of Sertraline.  The most recent VA record of treatment for his PTSD, dated January 23, 2012, reflects that the Veteran's sertraline was to be increased to back to 150 mg.  Thus, it appears that the Veteran's PTSD requires increased medication than it did it January 2012.  The Veteran's most recent VA examination for PTSD occurred in November 2012.  

On a December 2012 VA Form 9, the Veteran stated that he did not talk very long to the doctor during the [November 2012] PTSD evaluation.  The doctor made him feel uneasy and turned everything the Veteran said around.  Most of the statements the examiner reported that the Veteran said were a lie.  

Therefore, given the Veteran's testimony as to the adequacy of the VA examination, the passage of time since that examination and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected PTSD on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records from the Las Vegas VAMC dated after January 24, 2012.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected PTSD.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

The examiner is specifically requested to identify symptoms caused by the Veteran's service-connected PTSD versus those caused by a non-service-connected diagnosis or disability.  

A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

